Exhibit 10.1

AXIS CAPITAL HOLDINGS LIMITED

2017 LONG-TERM EQUITY COMPENSATION PLAN

SECTION 1. Purpose. The purpose of this AXIS Capital Holdings Limited 2017
Long-Term Equity Compensation Plan is to promote the interests of AXIS Capital
Holdings Limited, a company organized and existing under Bermuda law, and its
stockholders by (a) attracting and retaining exceptional directors, officers,
employees and consultants (including prospective directors, officers, employees
and consultants) of the Company (as defined below) and its Affiliates (as
defined below) and (b) enabling such individuals to participate in the long-term
growth and financial success of the Company.

SECTION 2. Definitions. As used herein, the following terms shall have the
meanings set forth below:

“Absolute Share Limit” has the meaning given to such term in Section 4(a) of the
Plan.

“Adjustment Event” has the meaning given to such term in Section 4(b)(i) of the
Plan.

“Affiliate” means (a) any Person that, directly or indirectly controls, is
controlled by or is under common control with, the Company and (b) any entity in
which the Company has a significant equity interest, in either case as
determined by the Committee. The term “control” (including, with correlative
meaning, the terms “controlled by” and “under common control with”), as applied
to any Person, means the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of such Person,
whether through the ownership of voting or other securities, by contract or
otherwise.

“Award” means any award that is permitted under Section 6 and granted under the
Plan.

“Award Agreement” means any written agreement, contract or other instrument or
document evidencing any Award, which may, but need not, require execution or
acknowledgment by a Participant.

“Board” means the Board of Directors of the Company.

“Change of Control” shall (a) have the meaning set forth in an Award Agreement
or (b) if there is no definition set forth in an Award Agreement, will be deemed
to have occurred as of the first day any of the following events occurs:

(i) Any Person is or becomes the “beneficial owner” (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of securities of the Company
representing 50% or more of the combined voting power of the Company’s then
outstanding voting securities entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
for purposes of this subsection (i), the following acquisitions shall not
constitute a Change of Control: (A) any acquisition directly from the Company,
(B) any acquisition by the Company, (C) any acquisition by any employee benefit
plan (or related trust) sponsored or maintained by the Company or any Affiliate,
or (D) any acquisition by any entity pursuant to a transaction which complies
with clauses (A), (B) and (C) of paragraph (iii) below;

(ii) Individuals who, as of the effective date of the Plan, constitute the Board
(hereinafter referred to as the “Incumbent Board”) cease for any reason to
constitute at least a majority of the Board; provided however, that any
individual becoming a director subsequent to the date herein whose election, or
nomination for election by the Company’s stockholders, was approved by a vote of
at least a majority of the directors then comprising the Incumbent Board shall
be considered a member of the Incumbent Board, excluding any individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board;

(iii) Consummation of a reorganization, merger, share exchange, amalgamation,
recapitalization, consolidation or similar transaction by and among the Company
and another Person, including, for this purpose, a transaction as a result of
which another Person owns the Company or all or substantially all of the
Company’s assets, either directly or through one or more subsidiaries (a
“Business Combination”), in each case, unless, following such Business
Combination, (A) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Company Voting
Securities immediately prior to such Business Combination beneficially own,
directly or indirectly, more than 50% of the combined voting power of the then
outstanding voting securities entitled to vote generally in the election of
directors (or equivalent management personnel) of the Person resulting from such
Business Combination or that, as a result of such Business Combination, owns the
Company or all or substantially all of the Company’s assets, either directly or
through one or more subsidiaries, in substantially the same proportions as their
ownership of the Outstanding Company Voting Securities immediately prior to such
Business Combination; (B) no Person (excluding any Person resulting from such
Business Combination, or that, as a result of such Business Combination, owns
the Company or all or substantially all of the Company’s assets, either directly
or through one or more subsidiaries, or any employee benefit plan (or related

 

1



--------------------------------------------------------------------------------

trust) of the foregoing) beneficially owns, directly or indirectly, 50% or more
of the then outstanding Shares or the combined voting power of the then
outstanding voting securities entitled to vote generally in the election of
directors (or equivalent management personnel) of the Person resulting from such
Business Combination or that, as a result of such Business Combination, owns the
Company or all or substantially all of the Company’s assets, either directly or
through one or more subsidiaries, except to the extent that such ownership
existed with respect to the Company prior to the Business Combination; and
(C) at least a majority of the members of the board of directors (or equivalent
management personnel) of the Person resulting from such Business Combination or
that, as a result of such Business Combination, owns the Company or all or
substantially all of the Company’s assets, either directly or through one or
more subsidiaries, were members of the Incumbent Board at the time of the
execution of the initial agreement, or of the action of the board, pursuant to
which such Business Combination is effected or approved; or

(iv) A complete liquidation or dissolution of the Company or the sale or other
disposition of all or substantially all of the Company’s assets.

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any successor thereto. Reference in the Plan to any section of the Code
shall be deemed to include any regulations or other interpretative guidance
under such section, and any amendments or successor provisions to such section,
regulations or guidance.

“Committee” means the Compensation Committee of the Board, or such other
committee of the Board as may be designated by the Board to administer the Plan,
or if no such committee exists, the Board.

“Company” means AXIS Capital Holdings Limited and any successor (whether direct
or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of AXIS Capital Holdings Limited.

“Company Group” means, collectively, the Company and its Subsidiaries.

“Covered Person” has the meaning given to such term in Section 3(d) of the Plan.

“Date of Grant” means the date on which the granting of an Award is authorized,
or such other date as may be specified in such authorization.

“Detrimental Activity” means any of the following: (i) unauthorized disclosure
of any confidential or proprietary information of any member of the Company
Group; (ii) any activity that would be grounds to terminate the Participant’s
employment or service with the Service Recipient for “Cause” (as defined in the
applicable Award Agreement, or in the absence of such definition, as defined in
any employment or consulting agreement between the Participant and the Service
Recipient in effect at the time of such Termination); or (iii) a breach by the
Participant of any restrictive covenant by which such Participant is bound,
including, without limitation, any covenant not to compete or not to solicit, in
any agreement with any member of the Company Group.

“Disability” shall have the meaning ascribed to such term in the employee health
care plan maintained by the Company, or if no such plan exists, at the
discretion of the Committee.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and any
successor statute thereto. Reference in the Plan to any section of (or rule
promulgated under) the Exchange Act shall be deemed to include any rules,
regulations or other interpretative guidance under such section or rule, and any
amendments or successor provisions to such section, rules, regulations or
guidance.

“Exercise Price” means (a) in the case of Options, the price specified in the
applicable Award Agreement as the price-per-Share at which Shares may be
purchased pursuant to such Option or (b) in the case of SARs, the price
specified in the applicable Award Agreement as the reference price-per-Share
used to calculate the amount payable to the Participant.

“Fair Market Value” means (a) with respect to any property other than Shares,
the fair market value of such property determined by such methods or procedures
as shall be established from time to time by the Committee and (b) with respect
to the Shares, as of any date, (i) the closing per share sales price of the
Shares (A) as reported by the NYSE for such date or (B) if the Shares are listed
on any other national stock exchange, as reported on the stock exchange
composite tape for securities traded on such stock exchange for such date or,
with respect to each of clauses (A) and (B), if there were no sales on such
date, on the closest preceding date on which there were sales of Shares; (ii) if
the Shares are not listed on any national securities exchange but are quoted in
an inter-dealer quotation system on a last sale basis, the average between the
closing bid price and ask price reported on such date, or, if there is no such
sale on that date, then on the last preceding date on which a sale was reported;
or (iii) in the event there shall be no public market for the Shares on such
date, the fair market value of the Shares as determined in good faith by the
Committee.

“Incentive Stock Option” means an option to purchase Shares from the Company
that (a) is granted under Section 6(b) and (b) is intended to qualify for
special Federal income tax treatment pursuant to Sections 421 and 422 of the
Code, as

 

2



--------------------------------------------------------------------------------

now constituted or subsequently amended, or pursuant to a successor provision of
the Code, and which is so designated in the applicable Award Agreement.

“Immediate Family Members” has the meaning given to such term in
Section 9(a)(ii) of the Plan.

“IRS” means the Internal Revenue Service or any successor thereto and includes
the staff thereof.

“Minimum Vesting Condition” means, with respect to any Award, that vesting of
(or lapsing of restrictions on) such Award does not occur any more rapidly than
on the first anniversary of the Date of Grant (or the date of commencement of
employment or service, in the case of a grant made in connection with a
Participant’s commencement of employment or service), other than (i) in
connection with a Change of Control, or (ii) as a result of a Participant’s
death or Disability, or (iii) as a result of a Participant’s Retirement;
provided, that such Minimum Vesting Condition will not be required on Awards
covering, in the aggregate, a number of Shares not to exceed 5% of the Absolute
Share Limit.

“NYSE” means the New York Stock Exchange or any successor thereto.

“Non-Employee Director” means a member of the Board who is not an employee of
any member of the Company Group.

“Nonqualified Stock Option” means an option to purchase Shares from the Company
that (a) is granted under Section 6(b) and (b) is not an Incentive Stock Option.

“Option” means an Incentive Stock Option or a Nonqualified Stock Option or both,
as the context requires.

“Option Period” has the meaning given to such term in Section 6(b)(v) of the
Plan.

“Other Equity-Based Award” means an Award that is not an Option, SAR, Restricted
Shares, RSU or Performance Unit, that is granted under Section 6(f) of the Plan
and is (i) payable by delivery of Shares, and/or (ii) measured by reference to
the value of Shares.

“Participant” means an (i) individual employed by any member of the Company
Group; provided, however, that no such employee covered by a collective
bargaining agreement shall be a Participant unless and to the extent that such
eligibility is set forth in such collective bargaining agreement or in an
agreement or instrument relating thereto; (ii) director or officer of any member
of the Company Group; or (iii) consultant or advisor to any member of the
Company Group who may be offered securities registrable pursuant to a
registration statement on Form S-8 under the Securities Act, who, in the case of
each of clauses (i) through (iii) above has entered into an Award Agreement or
who has received written notification from the Committee or its designee that
they have been selected to participate in the Plan.

“Performance Criteria” means the criterion or criteria that the Committee shall
select for purposes of establishing the Performance Goals for a Performance
Period with respect to any Performance Unit under the Plan.

“Performance Goals” means, for a Performance Period, the one or more goals
established by the Committee for the Performance Period based upon the
Performance Criteria.

“Performance Period” means the one or more periods of time as the Committee may
select over which the attainment of one or more Performance Goals will be
measured for the purpose of determining a Participant’s right to and the payment
of a Performance Unit.

“Performance Unit” means an Award under Section 6(e) that has a value set by the
Committee (or that is determined by reference to a valuation formula specified
by the Committee or the Fair Market Value of Shares), which value may be paid to
the Participant by delivery of such property as the Committee shall determine,
including without limitation, cash or Shares, or any combination thereof, upon
achievement of such Performance Goals during the relevant Performance Period as
the Committee shall establish at the time of such Award or thereafter.

“Permitted Transferee” has the meaning given to such term in Section 9(a)(ii) of
the Plan.

“Person” means any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act).

“Plan” means this AXIS Capital Holdings Limited 2017 Long-Term Equity
Compensation Plan, as it may be amended and/or restated from time to time.

“Prior Plan” means the AXIS Capital Holdings Limited 2007 Long-Term Equity
Compensation Plan.

“Prior Plan Award” means an equity award granted under the Prior Plan which
remains outstanding as of the effective date of this Plan.

 

3



--------------------------------------------------------------------------------

“Qualifying Director” means a person who is (i) with respect to actions intended
to obtain an exemption from Section 16(b) of the Exchange Act pursuant to Rule
16b-3 under the Exchange Act, a “non-employee director” within the meaning of
Rule 16b-3 under the Exchange Act.

“Restricted Share” means a Share delivered under the Plan that is subject to
certain transfer restrictions, forfeiture provisions and/or other terms and
conditions specified herein and in the applicable Award Agreement.

“Retirement” shall (a) have the meaning set forth in an Award Agreement or
(b) if there is no definition set forth in an Award Agreement, means a
Termination by an employee or director that has reached the age of 60 or older
on the date of Termination and has at least ten Years of Service as of the date
of Termination. Consultants shall not be eligible for Retirement hereunder.

“RSU” means a restricted stock unit Award that is designated as such in the
applicable Award Agreement and that represents an unfunded and unsecured promise
to deliver Shares, cash, other securities, other Awards or other property in
accordance with the terms of the applicable Award Agreement.

“Rule 16b-3” means Rule 16b-3 as promulgated and interpreted by the SEC under
the Exchange Act or any successor rule or regulation thereto as in effect from
time to time.

“SAR” means a stock appreciation right Award that represents an unfunded and
unsecured promise to deliver Shares, cash, other securities, other Awards or
other property equal in value to the excess, if any, of the Fair Market Value
per Share over the Exercise Price per Share of the SAR, subject to the terms of
the applicable Award Agreement.

“SAR Period” has the meaning given to such term in Section 6(c)(vi) of the Plan.

“SEC” means the Securities and Exchange Commission or any successor thereto and
shall include the staff thereof.

“Securities Act” means the Securities Act of 1933, as amended, and any successor
thereto. Reference in the Plan to any section of (or rule promulgated under) the
Securities Act shall be deemed to include any rules, regulations or other
interpretative guidance under such section or rule, and any amendments or
successor provisions to such section, rules, regulations or guidance.

“Service Recipient” means, with respect to a Participant holding a given Award,
the member of the Company Group by which the original recipient of such Award
is, or following a Termination was most recently, principally employed or to
which such original recipient provides, or following a Termination was most
recently providing, services, as applicable.

“Shares” means shares of common stock of the Company, par value $0.0125 per
share, or such other securities of the Company (a) into which such shares shall
be changed by reason of a recapitalization, merger, consolidation, split-up,
combination, exchange of shares or other similar transaction or (b) as may be
determined by the Committee pursuant to Section 4(b).

“Subsidiary” means any entity in which the Company, directly or indirectly,
possesses 50% or more of the total combined voting power of all classes of its
stock.

“Sub-Plans” means any sub-plan to the Plan that has been adopted by the Board or
the Committee for the purpose of permitting the offering of Awards to employees
of certain jurisdictions, with each such sub-plan designed to comply with local
laws applicable to offerings in such foreign jurisdictions. Although any
Sub-Plan may be designated a separate and independent plan from the Plan in
order to comply with applicable local laws, the Absolute Share Limit and the
other limits specified in Section 4(a) shall apply in the aggregate to the Plan
and any Sub-Plan adopted hereunder.

“Substitute Awards” shall have the meaning specified in Section 4(c).

“Termination” means the termination of a Participant’s employment or service, as
applicable, with the Service Recipient for any reason (including death).

“Years of Service” means completed years of service with the Company Group.

SECTION 3. Administration. (a) Composition of Committee. The Plan shall be
administered by the Committee, which shall be composed of one or more directors,
as determined by the Board; provided that, to the extent necessary to comply
with the rules of the NYSE and Rule 16b-3 promulgated under the Exchange Act and
any other applicable laws or rules, the Committee shall be composed of two or
more directors, all of whom shall be Qualifying Directors and all of whom shall
meet the independence requirements of the NYSE. However, the fact that a
Committee member shall fail to qualify as a Qualifying Director shall not
invalidate any Award granted by the Committee that is otherwise validly granted
under the Plan.

 

4



--------------------------------------------------------------------------------

(b) Authority of Committee. Subject to the terms of the Plan and applicable law,
and in addition to other express powers and authorizations conferred on the
Committee by the Plan, the Committee shall have sole and plenary authority to
administer the Plan, including, but not limited to, the authority to
(i) designate Participants, (ii) determine the type or types of Awards to be
granted to a Participant, (iii) determine the number of Shares to be covered by,
or with respect to which payments, rights or other matters are to be calculated
in connection with, Awards, (iv) determine the terms and conditions of any
Awards, (v) determine the vesting schedules of Awards and, if certain
performance criteria must be attained in order for an Award to vest or be
settled or paid, establish such performance criteria and certify whether, and to
what extent, such performance criteria have been attained, (vi) determine
whether, to what extent and under what circumstances Awards may be settled in,
or exercised for, cash, Shares, other securities, other Awards or other
property, or canceled, forfeited, or suspended and the method or methods by
which Awards may be settled, exercised, canceled, forfeited, or suspended,
(vii) determine whether, to what extent, and under what circumstances the
delivery of cash, Shares, other securities, other Awards, or other property and
other amounts payable with respect to an Award shall be deferred either
automatically or at the election of the Participant or of the Committee,
(viii) interpret, administer, reconcile any inconsistency in, correct any defect
in and/or supply any omission in the Plan and any instrument or agreement
relating to, or Award granted under, the Plan, (ix) establish, amend, suspend or
waive any rules and regulations and appoint such agents as the Committee shall
deem appropriate for the proper administration of the Plan, (x) accelerate the
vesting or exercisability of, payment for or lapse of restrictions on, Awards,
(xi) amend an outstanding Award or grant a replacement Award for an Award
previously granted under the Plan if, in its sole discretion, the Committee
determines that (A) the tax consequences of such Award to the Company or the
Participant differ from those consequences that were expected to occur on the
date the Award was granted or (B) clarifications or interpretations of, or
changes to, tax law or regulations permit Awards to be granted that have more
favorable tax consequences than initially anticipated, (xii) adopt Sub-Plans and
(xiii) make any other determination and take any other action that the Committee
deems necessary or desirable for the administration of the Plan.

Notwithstanding anything to the contrary contained herein, the Board may, in its
sole discretion, at any time and from time to time, grant Awards and administer
the Plan with respect to such Awards. Any such actions by the Board shall be
subject to the applicable rules of the securities exchange or inter-dealer
quotation system on which the Common Stock is listed or quoted. In any such
case, the Board shall have all the authority granted to the Committee under the
Plan.

(c) Committee Decisions. Unless otherwise expressly provided in the Plan, all
designations, determinations, interpretations, and other decisions under or with
respect to the Plan, any Award or any Award Agreement shall be within the sole
and plenary discretion of the Committee, may be made at any time and shall be
final, conclusive and binding upon all Persons, including, without limitation,
any member of the Company Group, any Participant, any holder or beneficiary of
any Award, and any stockholder of the Company.

(d) Indemnification. No member of the Board, the Committee or any employee or
agent of any member of the Company Group (each such Person, a “Covered Person”)
shall be liable for any action taken or omitted to be taken or any determination
made with respect to the Plan or any Award hereunder (unless constituting fraud
or a willful criminal act or omission). Each Covered Person shall be indemnified
and held harmless by the Company against and from any loss, cost, liability, or
expense (including attorneys’ fees) that may be imposed upon or incurred by such
Covered Person in connection with or resulting from any action, suit or
proceeding to which such Covered Person may be a party or in which such Covered
Person may be involved by reason of any action taken or omitted to be taken or
determination made with respect to the Plan or any Award hereunder and against
and from any and all amounts paid by such Covered Person with the Company’s
approval, in settlement thereof, or paid by such Covered Person in satisfaction
of any judgment in any such action, suit or proceeding against such Covered
Person, and the Company shall advance to such Covered Person any such expenses
promptly upon written request (which request shall include an undertaking by the
Covered Person to repay the amount of such advance if it shall ultimately be
determined, as provided below, that the Covered Person is not entitled to be
indemnified); provided, that the Company shall have the right, at its own
expense, to assume and defend any such action, suit or proceeding and once the
Company gives notice of its intent to assume the defense, the Company shall have
sole control over such defense with counsel of the Company’s choice. The
foregoing right of indemnification shall not be available to a Covered Person to
the extent that a final judgment or other final adjudication (in either case not
subject to further appeal) binding upon such Covered Person determines that the
acts, omissions or determinations of such Covered Person giving rise to the
indemnification claim resulted from such Covered Person’s fraud or willful
criminal act or omission or that such right of indemnification is otherwise
prohibited by law or by the organizational documents of any member of the
Company Group (including for the avoidance of doubt the Company’s Memorandum of
Association or Bye-Laws). The foregoing right of indemnification shall not be
exclusive of or otherwise supersede any other rights of indemnification to which
such Covered Persons may be entitled under the organizational documents of any
member of the Company Group (including for the avoidance of doubt the Company’s
Memorandum of Association or Bye-Laws), as a matter of law, under an individual
indemnification agreement or contract or otherwise, or any other power that the
Company may have to indemnify such Covered Persons or hold such Covered Persons
harmless.

 

5



--------------------------------------------------------------------------------

(e) Delegation of Authority to Senior Officers. Except to the extent prohibited
by applicable law or the applicable rules and regulations of any securities
exchange or inter-dealer quotation system on which the securities of the Company
are listed or traded, the Committee may allocate all or any portion of its
responsibilities and powers to any one or more of its members and may delegate
all or any part of its responsibilities and powers to any person or persons
selected by it. Any such allocation or delegation may be revoked by the
Committee at any time. Without limiting the generality of the foregoing, the
Committee may delegate, on such terms and conditions as it determines in its
sole and plenary discretion, to one or more senior officers of the Company the
authority to make grants of Awards to officers (other than officers subject to
Section 16 of the Exchange Act), employees and consultants of the Company and
its Affiliates (including any prospective officer, employee or consultant) and
all necessary and appropriate decisions and determinations with respect thereto;
provided, however, that the cash settlement of Awards may only be permitted with
the express written consent of the Committee.

(f) Awards to Non-Employee Directors. Notwithstanding anything to the contrary
contained herein, the Compensation Committee may, in its sole and plenary
discretion, at any time and from time to time, grant Awards to Non-Employee
Directors, subject to the limitations set forth in Section 4(a) below.

SECTION 4. Grant of Awards; Shares Available for Awards; Limitations. (a) Shares
Available. Subject to adjustment as provided in (b), Awards granted under the
Plan shall be subject to the following limitations: (i) the aggregate number of
Shares that may be delivered pursuant to Awards granted under the Plan shall be
3,400,000 (the “Absolute Share Limit”); (ii) the maximum number of Shares that
may be delivered pursuant to Incentive Stock Options granted under the Plan
shall be 3,400,000 and (iii) the maximum number of Shares subject to Awards
granted during a single fiscal year to any Non-Employee Director, taken together
with any cash fees paid to such Non-Employee Director during the fiscal year,
shall not exceed $600,000 (or $1.5 million for the Chairman of the Board) in
total value (calculating the value of any such Awards based on the grant date
fair value of such Awards for financial reporting purposes). If, after the
effective date of the Plan, any Award granted under the Plan (or any Prior Plan
Award granted under the Prior Plan) is forfeited, or otherwise expires,
terminates or is canceled or, in the case of “full value” Awards (i.e., Awards
other than Options or SARs), is settled in cash or net-withheld to cover taxes
(up to, but not exceeding, the applicable minimum tax withholding obligation),
in each case, without the delivery of Shares to the Participant of the full
number of Shares to which the Award related, then the unissued Shares covered by
such forfeited, expired, terminated, canceled, cash-settled or net-withheld
Award or Prior Plan Award shall again become available to be delivered pursuant
to Awards under the Plan. If Shares issued upon exercise, vesting or settlement
of an Option or SAR, or Shares owned by a Participant (which are not subject to
any pledge or other security interest), are surrendered or tendered to the
Company in payment of the Exercise Price of an Option or any taxes required to
be withheld in respect of an Option or SAR, in each case, in accordance with the
terms and conditions of the Plan and any applicable Award Agreement, such
surrendered or tendered Shares shall not again become available to be delivered
pursuant to Awards under the Plan, but rather will count against the aggregate
number of Shares with respect to which Awards may be granted under the Plan.
Therefore, when an Option or SAR is granted under the Plan and is subsequently
exercised or settled, the number of Shares subject to the Option or SAR will be
counted against the aggregate number of Shares with respect to which Awards may
be granted under the Plan as one Share for every Share subject to such Option or
SAR, regardless of the actual number of Shares (if any) used to settle such
Option or SAR upon exercise or settlement. Additionally, if the Company utilizes
the proceeds received upon Option exercise to repurchase Shares on the open
market or otherwise, such repurchased Shares shall not be added back to the
Share reserve under the Plan.

(b) Adjustments for Changes in Capitalization and Similar Events.
Notwithstanding any other provision in this Plan to the contrary, the following
provisions shall apply to all Awards granted hereunder:

(i) In the event of (A) any dividend (other than regular cash dividends) or
other distribution (whether in the form of cash, Shares, other securities or
other property), recapitalization, stock split, reverse stock split,
reorganization, merger, consolidation, split-up, split-off, spin-off,
combination, repurchase or exchange of Shares or other securities of the
Company, issuance of warrants or other rights to acquire Shares or other
securities of the Company, or other similar corporate transaction or event that
affects the Shares (including a Change of Control); or (B) unusual or
nonrecurring events affecting the Company, including changes in applicable
rules, rulings, regulations or other requirements, that the Committee
determines, in its sole discretion, could result in substantial dilution or
enlargement of the rights intended to be granted to, or available for,
Participants (any event in (A) or (B), an “Adjustment Event”), the Committee
shall, in respect of any such Adjustment Event, make such proportionate
substitution or adjustment, if any, as it deems equitable, to any or all of
(1) the Absolute Share Limit, or any other limit applicable under the Plan with
respect to the number of Awards which may be granted hereunder; (2) the number
of Shares or other securities of the Company (or number and kind of other
securities or other property) which may be issued in respect of Awards or with
respect to which Awards may be granted under the Plan or any Sub-Plan; and
(3) the terms of any outstanding Award, including, without limitation, (x) the
number of Shares or other securities of the Company (or number and kind of other
securities or other property) subject to outstanding Awards or to which
outstanding Awards relate; (y) the Exercise Price of a SAR with respect to any
Award; or (z) any applicable performance measures (including, without
limitation, Performance Criteria and Performance Goals);

 

6



--------------------------------------------------------------------------------

provided, that in the case of any “equity restructuring” (within the meaning of
the Financial Accounting Standards Board Accounting Standards Codification Topic
718 (or any successor pronouncement thereto)), the Committee shall make an
equitable or proportionate adjustment to outstanding Awards to reflect such
equity restructuring.

(ii) Prior to any payment or adjustment contemplated under this (b), the
Committee may require a Participant to (A) represent and warrant as to the
unencumbered title to the Participant’s Awards; (B) bear such Participant’s pro
rata share of any post-closing indemnity obligations, and be subject to the same
post-closing purchase price adjustments, escrow terms, offset rights, holdback
terms, and similar conditions as the other holders of Shares, subject to any
limitations or reductions as may be necessary to comply with Section 409A of the
Code; and (C) deliver customary transfer documentation as reasonably determined
by the Committee.

(iii) Any adjustment provided under this (b) may provide for the elimination of
any fractional share that might otherwise become subject to an Award.

(iv) Any adjustment, substitution, determination of value or other action taken
by the Committee under this (b) shall be conclusive and binding for all
purposes.

(c) Substitute Awards. Awards may, in the sole discretion of the Committee, be
granted under the Plan in assumption of, or in substitution for, outstanding
awards previously granted by an entity directly or indirectly acquired by the
Company or with which the Company combines (“Substitute Awards”). Substitute
Awards shall be counted against the Absolute Share Limit.

(d) Sources of Shares Deliverable Under Awards. Any Shares delivered pursuant to
an Award may consist, in whole or in part, of authorized and unissued Shares or
of treasury Shares, Shares purchased on the open market or by private purchase
or a combination of the foregoing.

SECTION 5. Eligibility. Any director, officer, employee or consultant (including
any prospective director, officer, employee or consultant) of the Company or any
of its Affiliates shall be designated a Participant.

SECTION 6. Awards. (a) Types of Awards. Subject to the Minimum Vesting
Condition, Awards may be made under the Plan individually or collectively, in
the form of (i) Options, (ii) SARs, (iii) Restricted Shares, (iv) RSUs,
(v) Performance Units and (vi) Other Equity-Based Awards that the Committee
determines are consistent with the purpose of the Plan and the interests of the
Company. Awards may be granted in tandem with other Awards. Incentive Stock
Options shall be granted only to employees of a member of the Company Group, and
no Incentive Stock Option (other than an Incentive Stock Option that may be
assumed or issued by the Company in connection with a transaction to which
Section 424(a) of the Code applies) may be granted to a person who is ineligible
to receive an Incentive Stock Option under the Code.

(b) Options. (i) Grant. Subject to the provisions of the Plan, the Committee
shall have sole and plenary authority to determine the Participants to whom
Options shall be granted, the number of Shares to be covered by each Option,
whether the Option will be an Incentive Stock Option or a Nonqualified Stock
Option and the conditions and limitations applicable to the vesting and exercise
of the Option. Each Option granted under the Plan shall be evidenced by an Award
Agreement, which agreement need not be the same for each Participant. Each
Option so granted shall be subject to the conditions set forth in this (b), and
to such other conditions not inconsistent with the Plan as may be reflected in
the applicable Award Agreement. All Options granted under the Plan shall be
Nonqualified Stock Options unless the applicable Award Agreement expressly
states that the Option is intended to be an Incentive Stock Option. No Option
shall be treated as an Incentive Stock Option unless the Plan has been approved
by the stockholders of the Company in a manner intended to comply with the
stockholder approval requirements of Section 422(b)(1) of the Code, provided
that any Option intended to be an Incentive Stock Option shall not fail to be
effective solely on account of a failure to obtain such approval, but rather
such Option shall be treated as a Nonqualified Stock Option unless and until
such approval is obtained. In the case of Incentive Stock Options, the terms and
conditions of such grants shall be subject to and comply with such rules as may
be prescribed by Section 422 of the Code. If for any reason an Option intended
to be an Incentive Stock Option (or any portion thereof) shall not qualify as an
Incentive Stock Option, then, to the extent of such nonqualification, such
Option (or portion thereof) shall be regarded as a Nonqualified Stock Option
appropriately granted under the Plan.

(ii) Exercise Price. Except as otherwise provided by the Committee in the case
of Substitute Awards, the Exercise Price of each Share covered by an Option
shall not be less than 100% of the Fair Market Value of such Share (determined
as of the Date of Grant); provided, however, that in the case of an Incentive
Stock Option granted to an employee who, at the time of the grant of such
Option, owns stock representing more than 10% of the voting power of all classes
of stock of any member of the Company Group, the Exercise Price per Share shall
be no less than 110% of the Fair Market Value per Share on the Date of Grant.

 

7



--------------------------------------------------------------------------------

(iii) Vesting and Exercise. Options shall vest and become exercisable in such
manner and on such date or dates or upon such event or events as determined by
the Committee. Except as otherwise specified by the Committee in the applicable
Award Agreement, an Option may only be exercised to the extent that it has
already vested at the time of exercise. An Option shall be deemed to be
exercised when written or electronic notice of such exercise has been given to
the Company in accordance with the terms of the Award by the person entitled to
exercise the Award and full payment pursuant to Section 6(b)(iv) for the Shares
with respect to which the Award is exercised has been received by the Company.
Exercise of an Option in any manner shall result in a decrease in the number of
Shares that thereafter may be available for sale under the Option and in the
number of Shares that may be available for purposes of the Plan, by the number
of Shares as to which the Option is exercised. The Committee may impose such
conditions with respect to the exercise of Options, including, without
limitation, any conditions relating to the application of Federal or state
securities laws, as it may deem necessary or advisable.

(iv) Payment. (A) No Shares shall be delivered pursuant to any exercise of an
Option until payment in full of the aggregate Exercise Price therefor is
received by the Company, and the Participant has paid to the Company an amount
equal to any Federal, state, local and foreign income, employment and any other
applicable taxes required to be withheld. Such payments may be made in cash (or
its equivalent) or, in the Committee’s sole and plenary discretion, any other
manner, including (1) by exchanging Shares valued at the Fair Market Value at
the time the Option is exercised (including, pursuant to procedures approved by
the Committee, by means of attestation of ownership of a sufficient number of
Shares in lieu of actual issuance of such Shares to the Company); provided, that
such Shares are not subject to any pledge or other security interest and have
been held by the Participant for at least six (6) months (or such other period
as established from time to time by the Committee in order to avoid adverse
accounting treatment applying generally accepted accounting principles, (2) if
there is a public market for the Shares at such time, by means of a
broker-assisted “cashless exercise” pursuant to which the Company is delivered
(including telephonically to the extent permitted by the Committee) a copy of
irrevocable instructions to a stockbroker to sell the Shares otherwise issuable
upon the exercise of the Option and to deliver promptly to the Company an amount
equal to the Exercise Price; or (3) a “net exercise” procedure effected by
withholding the minimum number of Shares otherwise issuable in respect of an
Option that are needed to pay the Exercise Price, or by a combination of the
foregoing; provided that the combined value of all cash and cash equivalents and
the Fair Market Value of any such Shares so tendered to the Company as of the
date of such tender is at least equal to such aggregate Exercise Price and the
amount of any Federal, state, local or foreign income, employment or other
applicable taxes required to be withheld. Any fractional Shares shall be settled
in cash.

(B) Wherever in the Plan or any Award Agreement a Participant is permitted to
pay the Exercise Price of an Option or taxes relating to the exercise of an
Option by delivering Shares, the Participant may, subject to procedures
satisfactory to the Committee, satisfy such delivery requirement by presenting
proof of beneficial ownership of such Shares, in which case the Company shall
treat the Option as exercised without further payment and shall withhold such
number of Shares from the Shares acquired by the exercise of the Option.

(v) Expiration. Options shall expire upon a date determined by the Committee,
not to exceed ten (10) years from the Date of Grant (the “Option Period”);
provided, that if the Option Period (other than in the case of an Incentive
Stock Option) would expire at a time when trading in the Shares is prohibited by
the Company’s insider trading policy (or Company-imposed “blackout period”),
then the Option Period shall be automatically extended until the thirtieth
(30th) day following the expiration of such prohibition. Notwithstanding the
foregoing, in no event shall the Option Period exceed five (5) years from the
Date of Grant in the case of an Incentive Stock Option granted to a Participant
who on the Date of Grant owns stock representing more than 10% of the voting
power of all classes of stock of any member of the Company Group.

(vi) Notification upon Disqualifying Disposition of an Incentive Stock Option.
Each Participant awarded an Incentive Stock Option under the Plan shall notify
the Company in writing immediately after the date the Participant makes a
disqualifying disposition of any Common Stock acquired pursuant to the exercise
of such Incentive Stock Option. A disqualifying disposition is any disposition
(including, without limitation, any sale) of such Shares before the later of
(A) the date that is two (2) years after the Date of Grant of the Incentive
Stock Option, or (B) the date that is one (1) year after the date of exercise of
the Incentive Stock Option. The Company may, if determined by the Committee and
in accordance with procedures established by the Committee, retain possession,
as agent for the applicable Participant, of any Common Stock acquired pursuant
to the exercise of an Incentive Stock Option until the end of the period
described in the preceding sentence, subject to complying with any instructions
from such Participant as to the sale of such Shares.

(vii) Compliance with Laws, etc. Notwithstanding the foregoing, in no event
shall a Participant be permitted to exercise an Option in a manner which the
Committee determines would violate the Sarbanes-Oxley Act of 2002, as it may be
amended from time to time, or any other applicable law or the applicable rules
and regulations of the SEC or the applicable rules and regulations of any
securities exchange or inter-dealer quotation system on which the securities of
the Company are listed or traded.

 

8



--------------------------------------------------------------------------------

(c) SARs. (i) Grant. Subject to the provisions of the Plan, the Committee shall
have sole and plenary authority to determine the Participants to whom SARs shall
be granted, the number of Shares to be covered by each SAR, the Exercise Price
thereof and the conditions and limitations applicable to the exercise thereof.
SARs may be granted in tandem with another Award, in addition to another Award
or freestanding and unrelated to another Award. SARs granted in tandem with, or
in addition to, an Award may be granted either at the same time as the Award or
at a later time. Each SAR granted under the Plan shall be evidenced by an Award
Agreement.

(ii) Exercise Price. Except as otherwise provided by the Committee in the case
of Substitute Awards, the Exercise Price of each Share covered by a SAR shall be
not less than 100% of the Fair Market Value of such Share (determined as of the
Date of Grant). Notwithstanding the foregoing, a SAR granted in tandem with (or
in substitution for) an Option previously granted shall have an Exercise Price
equal to the Exercise Price of the corresponding Option.

(iii) Vesting and Exercise. A SAR granted in connection with an Option shall
become exercisable and shall expire according to the same vesting schedule and
expiration provisions as the corresponding Option. A SAR shall entitle the
Participant to receive an amount equal to the excess, if any, of the Fair Market
Value of a Share on the date of exercise of the SAR over the Exercise Price
thereof. The Committee shall determine, in its sole and plenary discretion,
whether a SAR shall be settled in cash, Shares, other securities, other Awards,
other property or a combination of any of the foregoing.

(iv) Other Terms and Conditions. Subject to the terms of the Plan and any
applicable Award Agreement, the Committee shall determine, at or after the grant
of a SAR, the vesting criteria, term, methods of exercise, methods and form of
settlement and any other terms and conditions of any SAR. Any such determination
by the Committee may be changed by the Committee from time to time and may
govern the exercise of SARs granted or exercised thereafter. The Committee may
impose such conditions or restrictions on the exercise of any SAR as it shall
deem appropriate or desirable.

(v) Payment. Upon the exercise of a SAR, the Company shall pay to the
Participant an amount equal to the number of Shares subject to the SAR that is
being exercised multiplied by the excess of the Fair Market Value of one
(1) Share on the exercise date over the Exercise Price, less an amount equal to
any Federal, state, local and foreign income, employment and any other
applicable taxes required to be withheld. Any fractional Shares shall be settled
in cash.

(vi) Expiration. Each SAR shall expire at the time or times, and on the other
terms and conditions, set forth in the applicable Award Agreement, except that
no SAR may be exercisable after the tenth anniversary of the Date of Grant (the
“SAR Period”); provided, that if the SAR Period would expire at a time when
trading in the Shares is prohibited by the Company’s insider trading policy (or
Company-imposed “blackout period”), then the SAR Period shall be automatically
extended until the 30th day following the expiration of such prohibition.

(d) Restricted Shares and RSUs. (i) Grant. Subject to the provisions of the
Plan, the Committee shall have sole and plenary authority to determine the
Participants to whom Restricted Shares and RSUs shall be granted, the number of
Restricted Shares and RSUs to be granted to each Participant, the duration of
the period during which, and the conditions, if any, under which, the Restricted
Shares and RSUs may vest or may be forfeited to the Company (the “Period of
Restriction”) and the other terms and conditions of such Awards. Each grant of
Restricted Shares and RSUs shall be evidenced by an Award Agreement.

(ii) Stock Certificates and Book-Entry; Escrow or Similar Arrangement. Upon the
grant of Restricted Shares, the Committee shall cause a stock certificate
registered in the name of the Participant to be issued or shall cause Share(s)
to be registered in the name of the Participant and held in book-entry form
subject to the Company’s directions and, if the Committee determines that the
Restricted Shares shall be held by the Company or in escrow rather than issued
to the Participant pending the release of the applicable restrictions, the
Committee may require the Participant to additionally execute and deliver to the
Company (A) an escrow agreement satisfactory to the Committee, if applicable;
and (B) the appropriate stock power (endorsed in blank) with respect to the
Restricted Shares covered by such agreement. If a Participant shall fail to
execute and deliver (in a manner permitted under the Plan or as otherwise
determined by the Committee) an agreement evidencing an Award of Restricted
Shares and, if applicable, an escrow agreement and blank stock power within the
amount of time specified by the Committee, the Award shall be null and void.
Upon the lapse of the restrictions applicable to such Restricted Shares, the
Company or other custodian, as applicable, shall deliver such certificates to
the Participant or the Participant’s legal representative. Subject to the
restrictions set forth in this Section 6 and the applicable Award Agreement, a
Participant generally shall have the rights and privileges of a stockholder as
to Restricted Shares, including, without limitation, the right to vote such
Restricted Shares. To the extent Restricted Shares are forfeited, any stock
certificates issued to the Participant evidencing such Shares shall be returned
to the Company, and all rights of the Participant to such Shares and as a
stockholder with respect thereto shall terminate without further obligation on
the part of the Company. A Participant shall have no rights or privileges as a
stockholder as to RSUs.

(iii) Vesting. Restricted Shares and RSUs shall vest, and any applicable Period
of Restriction shall lapse, in such manner and on such date or dates or upon
such event or events as determined by the Committee.

 

9



--------------------------------------------------------------------------------

(iv) Transfer Restrictions. Restricted Shares and RSUs may not be sold,
assigned, transferred, pledged or otherwise encumbered except as provided in the
Plan or as may be provided in the applicable Award Agreement; provided, however,
that prior to vesting, Restricted Shares and RSUs may not be transferred.

(v) Payment/Lapse of Restrictions. Each RSU shall be granted with respect to one
Share or shall have a value equal to the Fair Market Value of one Share. RSUs
shall be paid in cash, Shares, other securities, other Awards or other property,
as determined in the sole and plenary discretion of the Committee, upon the
lapse of restrictions applicable thereto, or otherwise in accordance with the
applicable Award Agreement. If a cash payment is made in lieu of issuing Shares
in respect of such RSUs, the amount of such payment shall be equal to the Fair
Market Value per Share as of the date on which the Period of Restriction lapsed
with respect to such RSUs.

(vi) Legends on Restricted Shares. Each certificate, if any, or book entry
representing Restricted Shares awarded under the Plan, if any, shall bear a
legend or book entry notation substantially in the form of the following, in
addition to any other information the Company deems appropriate, until the lapse
of all restrictions with respect to such Shares:

TRANSFER OF THIS CERTIFICATE AND THE SHARES REPRESENTED HEREBY IS RESTRICTED
PURSUANT TO THE TERMS OF THE AXIS CAPITAL HOLDINGS LIMITED 2017 LONG-TERM EQUITY
COMPENSATION PLAN AND A RESTRICTED SHARE AWARD AGREEMENT BETWEEN AXIS CAPITAL
HOLDINGS LIMITED AND PARTICIPANT. A COPY OF SUCH PLAN AND AWARD AGREEMENT IS ON
FILE AT THE PRINCIPAL EXECUTIVE OFFICES OF AXIS CAPITAL HOLDINGS LIMITED.

(e) Performance Units. (i) Grant. Subject to the provisions of the Plan, the
Committee shall have sole and plenary authority to determine the Participants to
whom Performance Units shall be granted and the terms and conditions thereof.
With regard to a particular Performance Period, the Committee shall have sole
discretion to select the length of such Performance Period, the Performance
Criteria that will be used to establish the Performance Goal(s), the kind(s)
and/or level(s) of the Performance Goal(s) that is (are) to apply and the
performance formula(e) applicable to the Performance Units.

(ii) Value of Performance Units. Each Performance Unit shall have an initial
value that is established by the Committee at the time of grant. The Committee
shall set Performance Goals in its discretion which, depending on the extent to
which they are met during a Performance Period, will determine the number and
value of Performance Units that will be paid out to the Participant.

(iii) Earning of Performance Units. Subject to the provisions of the Plan, after
the applicable Performance Period has ended, the holder of Performance Units
shall be entitled to receive a payout of the number and value of Performance
Units earned by the Participant over the Performance Period, to be determined by
the Committee, in its sole and plenary discretion, as a function of the extent
to which the corresponding Performance Goals have been achieved.

(iv) Form and Timing of Payment of Performance Units. Subject to the provisions
of the Plan, the Committee, in its sole and plenary discretion, may pay earned
Performance Units in the form of cash or in Shares (or in a combination thereof)
that has an aggregate Fair Market Value equal to the value of the earned
Performance Units at the close of the applicable Performance Period. Such Shares
may be granted subject to any restrictions in the applicable Award Agreement
deemed appropriate by the Committee. The determination of the Committee with
respect to the form and timing of payout of such Awards shall be set forth in
the applicable Award Agreement.

(f) Other Equity-Based Awards. Subject to the provisions of the Plan, the
Committee shall have the sole and plenary authority to grant to Participants
Other Equity-Based Awards in such amounts and subject to such terms and
conditions as the Committee shall determine. Each Other Equity-Based Award
granted under the Plan shall be evidenced by an Award Agreement and shall be
subject to such conditions not inconsistent with the Plan as may be reflected in
the applicable Award Agreement.

(g) Dividend Equivalents. In the sole and plenary discretion of the Committee,
an Award, other than an Option or SAR, may provide the Participant with
dividends, dividend equivalents, or similar payments in respect of Shares
underlying Awards, payable in cash, Shares, other securities, other Awards or
other property, on such terms and conditions as may be determined by the
Committee in its sole discretion, including, without limitation, withholding of
such amounts by the Company subject to vesting of the Award or reinvestment in
additional Shares, Restricted Shares or other Awards; provided, that in no event
shall such dividend equivalents be paid out to Participants prior to vesting of
the corresponding Shares underlying the Award.

SECTION 7. Amendment and Termination. (a) Amendments to the Plan. Subject to any
applicable law or government regulation, to any requirement that must be
satisfied if the Plan is intended to be a shareholder approved plan for purposes
of the rules of the NYSE or any successor exchange or quotation system on which
the Shares may be listed or quoted, the Plan or any portion thereof may be
amended, altered, suspended, modified, discontinued or terminated by the

 

10



--------------------------------------------------------------------------------

Board at any time without the approval of the stockholders of the Company except
that stockholder approval shall be required for any amendment that would
(i) increase the maximum number of Shares for which Awards may be granted under
the Plan; provided, however, that any adjustment under Section 4(b) shall not
constitute an increase for purposes of this (a), or (ii) change the class of
employees or other individuals eligible to participate in the Plan. No
modification, alteration, suspension, amendment, discontinuance or termination
of the Plan may, without the consent of the Participant to whom any Award shall
theretofore have been granted, materially and adversely affect the rights of
such Participant (or his or her transferee) under such Award, unless otherwise
provided by the Committee in the applicable Award Agreement.

(b) Amendments to Awards. The Committee may, to the extent consistent with the
terms of the Plan and any applicable Award Agreement, waive any conditions or
rights under, amend any terms of, or alter, suspend, discontinue, cancel or
terminate, any Award theretofore granted or the associated Award Agreement,
prospectively or retroactively (including after a Participant’s Termination);
provided, that, other than pursuant to Section 4(b), any such waiver, amendment,
alteration, suspension, discontinuance, cancellation or termination that would
materially and adversely affect the rights of any Participant with respect to
any Award theretofore granted shall not to that extent be effective without the
consent of the affected Participant.

(c) No Repricing. Notwithstanding anything in the Plan to the contrary, without
stockholder approval, except as otherwise permitted under Section 4(b) of the
Plan, (i) no amendment or modification may reduce the Exercise Price of any
Option or any SAR; (ii) the Committee may not cancel any outstanding Option or
SAR and replace it with a new Option or SAR (with a lower Exercise Price) or
other Award or cash payment that is greater than the intrinsic value (if any) of
the cancelled Option or SAR; and (iii) the Committee may not take any other
action which is considered a “repricing” for purposes of the stockholder
approval rules of any securities exchange or inter-dealer quotation system on
which the securities of the Company are listed or quoted.

SECTION 8. Change of Control. Without limiting Section 4(b), unless otherwise
provided in the applicable Award Agreement or any other agreement between the
applicable Participant and the Company, in the event of a Change of Control
after the date of the adoption of the Plan, the Committee may, in its sole and
plenary discretion, provide for any one or more of the following: the
(a) substitution or assumption of Awards, or to the extent that the surviving
entity (or Affiliate thereof) of such Change of Control does not substitute or
assume the Awards, full acceleration of vesting of, exercisability of, or lapse
of restrictions on, as applicable, any Awards (with deemed performance
achievement with respect to any performance-based vesting Awards determined by
the Committee), and (b) cancellation of any one or more outstanding Awards and
payment to the holders of such Awards that are vested as of such cancellation
(including, without limitation, any Awards that would vest as a result of the
occurrence of such event but for such cancellation or for which vesting is
accelerated by the Committee in connection with such event pursuant to clause
(a) above), the value of such Awards, if any, as determined by the Committee
(which value, if applicable, may be based upon the price per Share received or
to be received by other stockholders of the Company in such event), including,
without limitation, in the case of an outstanding Option or SAR, a cash payment
in an amount equal to the excess, if any, of the Fair Market Value (as of a date
specified by the Committee) of the Shares subject to such Option or SAR over the
aggregate Exercise Price of such Option or SAR (it being understood that, in
such event, any Option or SAR having a per share Exercise Price equal to, or in
excess of, the Fair Market Value of a Share subject thereto may be canceled and
terminated without any payment or consideration therefor).

For purposes of clause (a) above, an Award will be considered granted in
substitution of an Award if it has an equivalent value (as determined consistent
with clause (b) above) with the original Award, whether designated in securities
of the acquiror in such Change of Control transaction (or an Affiliate thereof),
or in cash or other property (including in the same consideration that other
stockholders of the Company receive in connection with such Change of Control
transaction), and retains the vesting schedule applicable to the original Award.

Payments to holders pursuant to clause (b) above shall be made in cash or, in
the sole discretion of the Committee, in the form of such other consideration
necessary for a Participant to receive property, cash, or securities (or
combination thereof) as such Participant would have been entitled to receive
upon the occurrence of the transaction if the Participant had been, immediately
prior to such transaction, the holder of the number of Shares covered by the
Award at such time (less any applicable Exercise Price).

SECTION 9. General Provisions.

(a) Nontransferability. (i) During the Participant’s lifetime, each Award (and
any rights and obligations thereunder) shall be exercisable only by the
Participant, or, if permissible under applicable law, by the Participant’s legal
guardian or representative. No Award may be assigned, alienated, pledged,
attached, sold or otherwise transferred or encumbered by a Participant (unless
such transfer is specifically required pursuant to a domestic relations order or
by applicable law) other than by will or by the laws of descent and distribution
and any such purported assignment, alienation, pledge, attachment, sale,
transfer or encumbrance shall be void and unenforceable against any member of
the Company Group;

 

11



--------------------------------------------------------------------------------

provided, that (A) the designation of a beneficiary shall not constitute an
assignment, alienation, pledge, attachment, sale, transfer or encumbrance and
(B) the Board or the Committee may permit further transferability, on a general
or specific basis, and may impose conditions and limitations on any permitted
transferability; provided, however, that Awards cannot be transferred for
consideration; provided further, however, that Incentive Stock Options granted
under the Plan shall not be transferable in any way that would violate
Section 1.422-2(a)(2) of the Treasury Regulations.

(ii) Notwithstanding the foregoing, the Committee may, in its sole discretion,
permit Awards (other than Incentive Stock Options) to be transferred by a
Participant, without consideration, subject to such rules as the Committee may
adopt consistent with any applicable Award Agreement to preserve the purposes of
the Plan, to (A) any person who is a “family member” of the Participant, as such
term is used in the instructions to Form S-8 under the Securities Act or any
successor form of registration statement promulgated by the SEC (collectively,
the “Immediate Family Members”); (B) a trust solely for the benefit of the
Participant and the Participant’s Immediate Family Members; (C) a partnership or
limited liability company whose only partners or stockholders are the
Participant and the Participant’s Immediate Family Members; or (D) a beneficiary
to whom donations are eligible to be treated as “charitable contributions” for
federal income tax purposes (each transferee described in clauses (A), (B),
(C) and (D) above is hereinafter referred to as a “Permitted Transferee”);
provided, that the Participant gives the Committee advance written notice
describing the terms and conditions of the proposed transfer and the Committee
notifies the Participant in writing that such a transfer would comply with the
requirements of the Plan.

(iii) The terms of any Award transferred in accordance with clause (ii) above
shall apply to the Permitted Transferee and any reference in the Plan, or in any
applicable Award Agreement, to a Participant shall be deemed to refer to the
Permitted Transferee, except that (A) Permitted Transferees shall not be
entitled to transfer any Award, other than by will or the laws of descent and
distribution; (B) Permitted Transferees shall not be entitled to exercise any
transferred Option unless there shall be in effect a registration statement on
an appropriate form covering the Shares to be acquired pursuant to the exercise
of such Option if the Committee determines, consistent with any applicable Award
Agreement, that such a registration statement is necessary or appropriate;
(C) neither the Committee nor the Company shall be required to provide any
notice to a Permitted Transferee, whether or not such notice is or would
otherwise have been required to be given to the Participant under the Plan or
otherwise; and (D) the consequences of a Participant’s Termination under the
terms of the Plan and the applicable Award Agreement shall continue to be
applied with respect to the Participant, including, without limitation, that an
Option shall be exercisable by the Permitted Transferee only to the extent, and
for the periods, specified in the Plan and the applicable Award Agreement.

(b) Obligations Binding on Successors. The obligations of the Company under the
Plan and all Award Agreements shall be binding upon any successor corporation or
organization resulting from the merger, consolidation or other reorganization of
the Company, or upon any successor corporation or organization succeeding to
substantially all of the assets and business of the Company.

(c) No Rights to Awards. No Participant or other Person shall have any claim to
be granted any Award, and there is no obligation for uniformity of treatment of
Participants or holders or beneficiaries of Awards. The terms and conditions of
Awards and the Committee’s determinations and interpretations with respect
thereto need not be the same with respect to each Participant and may be made
selectively among Participants, whether or not such Participants are similarly
situated.

(d) Share Certificates. All certificates for Shares or other securities of the
Company or any Affiliate delivered under the Plan pursuant to any Award or the
exercise thereof shall be subject to such stop transfer orders and other
restrictions as the Committee may deem advisable under the Plan, the applicable
Award Agreement or the rules, regulations and other requirements of the SEC,
NYSE or any other stock exchange or quotation system upon which such Shares or
other securities are then listed or reported and any applicable Federal or state
laws, and the Committee may cause a legend or legends to be put on any such
certificates to make appropriate reference to such restrictions.

(e) Tax Withholding. (i) A Participant shall be required to pay to the Company
or one or more of its Subsidiaries, as applicable, an amount in cash (by check
or wire transfer) equal to the aggregate amount of any income, employment and/or
other applicable taxes that are statutorily required to be withheld in respect
of an Award. Alternatively, the Company or any of its Subsidiaries may elect, in
its sole discretion, to satisfy this requirement by withholding such amount from
any cash compensation or other cash amounts owing to a Participant.

(ii) Without limiting the foregoing, the Committee may (but is not obligated
to), in its sole discretion, permit or require a Participant to satisfy, all or
any portion of the minimum income, employment and/or other applicable taxes that
are statutorily required to be withheld with respect to an Award by (A) the
delivery of Shares (which are not subject to any pledge or other security
interest) that have been both held by the Participant and vested for at least
six (6) months (or such other period as established from time to time by the
Committee in order to avoid adverse accounting treatment under applicable
accounting standards) having an aggregate Fair Market Value equal to such
minimum statutorily required withholding liability (or portion thereof); or
(B) having the Company withhold from the Shares otherwise issuable or

 

12



--------------------------------------------------------------------------------

deliverable to, or that would otherwise be retained by, the Participant upon the
grant, exercise, vesting or settlement of the Award, as applicable, a number of
Shares with an aggregate Fair Market Value equal to an amount, subject to clause
(iii) below, not in excess of such minimum statutorily required withholding
liability (or portion thereof).

(iii) The Committee, subject to its having considered the applicable accounting
impact of any such determination, has full discretion to allow Participants to
satisfy, in whole or in part, any additional income, employment and/or other
applicable taxes payable by them with respect to an Award by electing to have
the Company withhold from the Shares otherwise issuable or deliverable to, or
that would otherwise be retained by, a Participant upon the grant, exercise,
vesting or settlement of the Award, as applicable, Shares having an aggregate
Fair Market Value that is greater than the applicable minimum required statutory
withholding liability (but such withholding may in no event be in excess of the
maximum statutory withholding amount(s) in a Participants relevant tax
jurisdictions).

(f) Section 409A of the Code. (i) Notwithstanding any provision of the Plan to
the contrary, it is intended that the provisions of the Plan comply with
Section 409A of the Code, and all provisions of the Plan shall be construed and
interpreted in a manner consistent with the requirements for avoiding taxes or
penalties under Section 409A of the Code. Each Participant is solely responsible
and liable for the satisfaction of all taxes and penalties that may be imposed
on or in respect of such Participant in connection with the Plan (including any
taxes and penalties under Section 409A of the Code), and neither the Service
Recipient nor any other member of the Company Group shall have any obligation to
indemnify or otherwise hold such Participant (or any beneficiary) harmless from
any or all of such taxes or penalties. With respect to any Award that is
considered “deferred compensation” subject to Section 409A of the Code,
references in the Plan to “termination of employment” (and substantially similar
phrases) shall mean “separation from service” within the meaning of Section 409A
of the Code. For purposes of Section 409A of the Code, each of the payments that
may be made in respect of any Award granted under the Plan is designated as
separate payments.

(ii) Notwithstanding anything in the Plan to the contrary, if a Participant is a
“specified employee” within the meaning of Section 409A(a)(2)(B)(i) of the Code,
no payments in respect of any Awards that are “deferred compensation” subject to
Section 409A of the Code and which would otherwise be payable upon the
Participant’s “separation from service” (as defined in Section 409A of the Code)
shall be made to such Participant prior to the date that is six (6) months after
the date of such Participant’s “separation from service” or, if earlier, the
date of the Participant’s death. Following any applicable six (6) month delay,
all such delayed payments will be paid in a single lump sum on the earliest date
permitted under Section 409A of the Code that is also a business day.

(iii) Unless otherwise provided by the Committee in an Award Agreement or
otherwise, in the event that the timing of payments in respect of any Award
(that would otherwise be considered “deferred compensation” subject to
Section 409A of the Code) would be accelerated upon the occurrence of (A) a
Change of Control, no such acceleration shall be permitted unless the event
giving rise to the Change of Control satisfies the definition of a change in the
ownership or effective control of a corporation, or a change in the ownership of
a substantial portion of the assets of a corporation pursuant to Section 409A of
the Code; or (B) a Disability, no such acceleration shall be permitted unless
the Disability also satisfies the definition of “Disability” pursuant to
Section 409A of the Code.

(g) Award Agreements. Each Award under the Plan shall be evidenced by an Award
Agreement, which shall be delivered to the Participant to whom such Award was
granted and shall specify the terms and conditions of the Award and any rules
applicable thereto, including, without limitation, the effect on such Award of
the death, Disability or Termination of a Participant, or of such other events
as may be determined by the Committee. For purposes of the Plan, an Award
Agreement may be in any such form (written or electronic) as determined by the
Committee (including, without limitation, a Board or Committee resolution, an
employment agreement, a notice, a certificate or a letter) evidencing the Award.
The Committee need not require an Award Agreement to be signed by the
Participant or a duly authorized representative of the Company.

(h) Data Protection. By participating in the Plan or accepting any rights
granted under it, each Participant consents to the collection and processing of
personal data relating to the Participant so that the Company and its Affiliates
can fulfill their obligations and exercise their rights under the Plan and
generally administer and manage the Plan. This data will include, but may not be
limited to, data about participation in the Plan and Shares offered or received,
purchased, or sold under the Plan from time to time and other appropriate
financial and other data (such as the date on which the Awards were granted)
about the Participant and the Participant’s participation in the Plan.

(i) No Limit on Other Compensation Arrangements. Nothing contained in the Plan
shall prevent the Company Group from adopting or continuing in effect other
compensation arrangements, which may, but need not, provide for the grant of
options, restricted shares, shares and other types of equity-based awards
(subject to stockholder approval if such approval is required), and such
arrangements may be either generally applicable or applicable only in specific
cases.

(j) No Claim to Awards; No Rights to Continued Employment; Waiver. No employee
of any member of the Company Group, or other Person, shall have any claim or
right to be granted an Award under the Plan or, having been selected for

 

13



--------------------------------------------------------------------------------

the grant of an Award, to be selected for a grant of any other Award. There is
no obligation for uniformity of treatment of Participants or holders or
beneficiaries of Awards. The terms and conditions of Awards and the Committee’s
determinations and interpretations with respect thereto need not be the same
with respect to each Participant and may be made selectively among Participants,
whether or not such Participants are similarly situated. Neither the Plan nor
any action taken hereunder shall be construed as giving any Participant any
right to be retained in the employ or service of the Service Recipient or any
other member of the Company Group, nor shall it be construed as giving any
Participant any rights to continued service on the Board. The Service Recipient
or any other member of the Company Group may at any time dismiss a Participant
from employment or discontinue any consulting relationship, free from any
liability or any claim under the Plan, unless otherwise expressly provided in
the Plan or any Award Agreement. By accepting an Award under the Plan, a
Participant shall thereby be deemed to have waived any claim to continued
exercise or vesting of an Award or to damages or severance entitlement related
to non-continuation of the Award beyond the period provided under the Plan or
any Award Agreement, except to the extent of any provision to the contrary in
any written employment contract or other agreement between the Service Recipient
and/or any member of the Company Group and the Participant, whether any such
agreement is executed before, on or after the Date of Grant.

(k) No Rights as Stockholder. No Participant or holder or beneficiary of any
Award shall have any rights as a stockholder with respect to any Shares to be
distributed under the Plan until he or she has become the holder of such Shares.
Notwithstanding the foregoing, in connection with each grant of Restricted
Shares, except as provided in the applicable Award Agreement, the Participant
shall be entitled to the rights of a stockholder (including the right to vote
and receive dividends) in respect of such Restricted Shares. Except as otherwise
provided in Section 4(b) or the applicable Award Agreement, no adjustments shall
be made for dividends or distributions on (whether ordinary or extraordinary,
and whether in cash, Shares, other securities or other property), or other
events relating to, Shares subject to an Award for which the record date is
prior to the date such Shares are delivered.

(l) Designation and Change of Beneficiary. Each Participant may file with the
Committee a written designation of one or more Persons as the beneficiary(ies)
who shall be entitled to receive the amounts payable with respect to an Award,
if any, due under the Plan upon the Participant’s death. A Participant may, from
time to time, revoke or change the Participant’s beneficiary designation without
the consent of any prior beneficiary by filing a new designation with the
Committee. The last such designation received by the Committee shall be
controlling; provided, however, that no designation, or change or revocation
thereof, shall be effective unless received by the Committee prior to the
Participant’s death, and in no event shall it be effective as of a date prior to
such receipt. If no beneficiary designation is filed by a Participant, the
beneficiary shall be deemed to be the Participant’s spouse or, if the
Participant is unmarried at the time of death, the Participant’s estate.

(m) Governing Law. The validity, construction and effect of the Plan and any
rules and regulations relating to the Plan and any Award Agreement shall be
determined in accordance with the laws of Bermuda, without giving effect to the
conflict of laws provisions thereof. EACH PARTICIPANT WHO ACCEPTS AN AWARD
IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY SUIT, ACTION, OR OTHER
PROCEEDING INSTITUTED BY OR AGAINST SUCH PARTICIPANT IN RESPECT OF THE
PARTICIPANT’S RIGHTS OR OBLIGATIONS HEREUNDER.

(n) Severability. If any provision of the Plan or any Award or Award Agreement
is or becomes or is deemed to be invalid, illegal or unenforceable in any
jurisdiction or as to any Person or Award, or would disqualify the Plan or any
Award under any law deemed applicable by the Committee, such provision shall be
construed or deemed amended to conform to the applicable laws, or if it cannot
be construed or deemed amended without, in the determination of the Committee,
materially altering the intent of the Plan or the Award, such provision shall be
construed or deemed stricken as to such jurisdiction, Person or Award and the
remainder of the Plan and any such Award shall remain in full force and effect.

(o) Government and Other Regulations. (i) The obligation of the Company to
settle Awards in Shares or other consideration shall be subject to all
applicable laws, rules, and regulations, and to such approvals by governmental
agencies as may be required. Notwithstanding any terms or conditions of any
Award to the contrary, the Company shall be under no obligation to offer to sell
or to sell, and shall be prohibited from offering to sell or selling, any Shares
pursuant to an Award unless such Shares have been properly registered for sale
pursuant to the Securities Act with the SEC or unless the Company has received
an opinion of counsel (if the Company has requested such an opinion),
satisfactory to the Company, that such Shares may be offered or sold without
such registration pursuant to an available exemption therefrom and the terms and
conditions of such exemption have been fully complied with. The Company shall be
under no obligation to register for sale under the Securities Act any of the
Shares to be offered or sold under the Plan. The Committee shall have the
authority to provide that all Shares or other securities of any member of the
Company Group issued under the Plan shall be subject to such stop transfer
orders and other restrictions as the Committee may deem advisable under the
Plan, the applicable Award Agreement, the Federal securities laws, or the rules,
regulations and other requirements of the SEC, any securities exchange or
inter-dealer quotation system on which the securities of the Company are listed
or quoted and any other applicable Federal, state, local or non-U.S. laws,
rules, regulations and other requirements, and, without limiting the generality
of Section 6(d)(vi) of the Plan, the Committee may cause a legend or

 

14



--------------------------------------------------------------------------------

legends to be put on certificates representing Shares or other securities of any
member of the Company Group issued under the Plan to make appropriate reference
to such restrictions or may cause such Common Stock or other securities of any
member of the Company Group issued under the Plan in book-entry form to be held
subject to the Company’s instructions or subject to appropriate stop-transfer
orders. Notwithstanding any provision in the Plan to the contrary, the Committee
reserves the right to add any additional terms or provisions to any Award
granted under the Plan that the Committee, in its sole discretion, deems
necessary or advisable in order that such Award complies with the legal
requirements of any governmental entity to whose jurisdiction the Award is
subject.

(ii) The Committee may cancel an Award or any portion thereof if it determines,
in its sole discretion, that legal or contractual restrictions and/or blockage
and/or other market considerations would make the Company’s acquisition of
Shares from the public markets, the Company’s issuance of Shares to the
Participant, the Participant’s acquisition of Shares from the Company and/or the
Participant’s sale of Shares to the public markets, illegal, impracticable or
inadvisable. If the Committee determines to cancel all or any portion of an
Award in accordance with the foregoing, the Company shall, subject to any
limitations or reductions as may be necessary to comply with Section 409A of the
Code, (A) pay to the Participant an amount equal to the excess of (1) the
aggregate Fair Market Value of the Shares subject to such Award or portion
thereof canceled (determined as of the applicable exercise date, or the date
that the shares would have been vested or issued, as applicable); over (2) the
aggregate Exercise Price (in the case of an Option or SAR, respectively) or any
amount payable as a condition of issuance of Shares (in the case of any other
Award). Such amount shall be delivered to the Participant as soon as practicable
following the cancellation of such Award or portion thereof, or (B) in the case
of Restricted Shares, RSUs or Other Equity-Based Awards, provide the Participant
with a cash payment or equity subject to deferred vesting and delivery
consistent with the vesting restrictions applicable to such Restricted Shares,
RSUs or Other Equity-Based Awards, or the underlying Shares in respect thereof.

(p) No Trust or Fund Created. Neither the Plan nor any Award shall create or be
construed to create a trust or separate fund of any kind or a fiduciary
relationship between any member of the Company Group, on the one hand, and a
Participant or other Person, on the other hand. No provision of the Plan or any
Award shall require the Company, for the purpose of satisfying any obligations
under the Plan, to purchase assets or place any assets in a trust or other
entity to which contributions are made or otherwise to segregate any assets, nor
shall the Company be obligated to maintain separate bank accounts, books,
records or other evidence of the existence of a segregated or separately
maintained or administered fund for such purposes. Participants shall have no
rights under the Plan other than as unsecured general creditors of the Company,
except that insofar as they may have become entitled to payment of additional
compensation by performance of services, they shall have the same rights as
other service providers under general law.

(q) Relationship to Other Benefits. No payment under the Plan shall be taken
into account in determining any benefits under any pension, retirement, profit
sharing, group insurance or other benefit plan of the Company except as
otherwise specifically provided in such other plan or as required by applicable
law.

(r) Reliance on Reports. Each member of the Committee and each member of the
Board shall be fully justified in acting or failing to act, as the case may be,
and shall not be liable for having so acted or failed to act in good faith, in
reliance upon any report made by the independent public accountant of any member
of the Company Group and/or any other information furnished in connection with
the Plan by any agent of the Company or the Committee or the Board, other than
himself or herself.

(s) No Fractional Shares. No fractional Shares shall be issued or delivered
pursuant to the Plan or any Award, and the Committee shall determine whether
cash, other securities or other property shall be paid or transferred in lieu of
any fractional Shares or whether such fractional Shares or any rights thereto
shall be canceled, terminated or otherwise eliminated.

(t) Termination. Except as otherwise provided in an Award Agreement, unless
determined otherwise by the Committee at any point following such event:
(i) neither a temporary absence from employment or service due to illness,
vacation or leave of absence (including, without limitation, a call to active
duty for military service through a Reserve or National Guard unit) nor a
transfer from employment or service with one Service Recipient to employment or
service with another Service Recipient (or vice-versa) shall be considered a
Termination; and (ii) if a Participant undergoes a Termination of employment,
but such Participant continues to provide services to the Company Group in a
non-employee capacity, such change in status shall not be considered a
Termination for purposes of the Plan. Further, unless otherwise determined by
the Committee, in the event that any Service Recipient ceases to be a member of
the Company Group (by reason of sale, divestiture, spin-off or other similar
transaction), unless a Participant’s employment or service is transferred to
another entity that would constitute a Service Recipient immediately following
such transaction, such Participant shall be deemed to have suffered a
Termination hereunder as of the date of the consummation of such transaction.

(u) Requirement of Consent and Notification of Election Under Section 83(b) of
the Code or Similar Provision. No election under Section 83(b) of the Code (to
include in gross income in the year of transfer the amounts specified in
Section 83(b)

 

15



--------------------------------------------------------------------------------

of the Code) or under a similar provision of law (whether United States, United
Kingdom or otherwise) may be made unless expressly permitted by the terms of the
applicable Award Agreement or by action of the Committee in writing prior to the
making of such election. If a Participant, in connection with the acquisition of
Shares under the Plan or otherwise, is expressly permitted to make such election
and the Participant makes the election, the Participant shall notify the Company
of such election within ten (10) days of filing notice of the election with the
IRS or other governmental authority, in addition to any filing and notification
required pursuant to Section 83(b) of the Code or other applicable provision.

(v) Right of Offset. The Company will have the right to offset against its
obligation to deliver Shares (or other property or cash) under the Plan or any
Award Agreement any outstanding amounts (including, without limitation, travel
and entertainment or advance account balances, loans, repayment obligations
under any Awards, or amounts repayable to the Company pursuant to tax
equalization, housing, automobile or other employee programs) that the
Participant then owes to any member of the Company Group and any amounts the
Committee otherwise deems appropriate pursuant to any tax equalization policy or
agreement. Notwithstanding the foregoing, if an Award is “deferred compensation”
subject to Section 409A of the Code, the Committee will have no right to offset
against its obligation to deliver Shares (or other property or cash) under the
Plan or any Award Agreement if such offset could subject the Participant to the
additional tax imposed under Section 409A of the Code in respect of an
outstanding Award.

(w) Clawback/Repayment. All Awards granted to any Participant (including any
cash-based awards granted under the Plan) shall be subject to reduction,
cancellation, forfeiture or recoupment to the extent necessary to comply with
(i) any clawback, forfeiture or other similar policy adopted by the Board or the
Committee and as in effect from time to time; and (ii) applicable law.

(x) Detrimental Activity. Notwithstanding anything to the contrary contained
herein, if a Participant has engaged in any Detrimental Activity, as determined
by the Committee, the Committee may, in its sole discretion, provide for one or
more of the following:

(i) cancellation of any or all of such Participant’s outstanding Awards; or

(ii) forfeiture by the Participant of any gain realized on the vesting or
exercise of Awards, and to repay any such gain to promptly to the Company.

(y) Expenses; Titles and Headings. The expenses of administering the Plan shall
be borne by the Company Group. The titles and headings of the sections in the
Plan are for convenience of reference only, and in the event of any conflict,
the text of the Plan, rather than such titles or headings, shall control.

(z) Payments to Persons Other Than Participants. If the Committee shall find
that any Person to whom any amount is payable under the Plan is unable to care
for the Participant’s affairs because of illness or accident, or is a minor, or
has died, then any payment due to such Person or the Participant’s estate
(unless a prior claim therefor has been made by a duly appointed legal
representative) may, if the Committee so directs the Company, be paid to the
Participant’s spouse, child, relative, an institution maintaining or having
custody of such Person, or any other Person deemed by the Committee to be a
proper recipient on behalf of such Person otherwise entitled to payment. Any
such payment shall be a complete discharge of the liability of the Committee and
the Company therefor.

(aa) Nonexclusivity of the Plan. Neither the adoption of the Plan by the Board
nor the submission of the Plan to the stockholders of the Company for approval
shall be construed as creating any limitations on the power of the Board to
adopt such other incentive arrangements as it may deem desirable, including,
without limitation, the granting of equity-based awards otherwise than under the
Plan, and such arrangements may be either applicable generally or only in
specific cases.

SECTION 10. Term of the Plan. (a) Effective Date. The Plan shall be effective as
of the date of its adoption by the Board and approval by the Company’s
stockholders; provided, however, that no Incentive Stock Options may be granted
under the Plan unless it is approved by the Company’s stockholders within twelve
(12) months before or after the date the Plan is adopted by the Board.

(b) Expiration Date. No Award shall be granted under the Plan after the tenth
anniversary of the date the Plan is approved under (a). Unless otherwise
expressly provided in the Plan or in an applicable Award Agreement, any Award
granted hereunder may, and the authority of the Board or the Committee to amend,
alter, adjust, suspend, discontinue or terminate any such Award or to waive any
conditions or rights under any such Award shall, nevertheless continue
thereafter.

 

16